DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high pressure” in claim 4 is a relative term which renders the claim indefinite. The term “high pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any pressure will be considered to read on the claims. Appropriate action required. 
Regarding claim 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the limitations following the claim are not considered part of the claimed invention. Appropriate action required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benedek et al. (US 2018/0002207).
Per claim 11, Benedek et al. teach a system (Fig. 1) comprising, a press (30; [0024]); a grinder (20, 64; [0021]); a hydrocyclone (40; [0028]) ; an anaerobic digester (46; [0029]); and, a filter (52; [0030]).
Per claim 12, a dewaterer (114; [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Benedek et al. (‘207) in view of Malatesta et al. (US 2009/0223902).
The system of Benedek et al. is described above. Benedek et al. do not disclose the system further comprising a PC pump.
Malatesta et al., also directed to a system, disclose providing a PC pump (142; [0057]) in order to, for example, move heavy viscous solids from one treatment stage to another.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Benedek et al. such that it includes a PC pump in order to, for example, move heavy viscous solids from one treatment stage to another.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over De Lima Vasconcellos et al. (2017/0022522 in view of Schall et al. (US 2009/0111164)
De Lima Vasconcellos et al. disclose a process comprising steps of: ([see Fig.1 and Abstract)  pressing (116) solid waste to produce a wet fraction; degritting (140) the wet fraction; treating the wet fraction in an anaerobic digester (104); and withdrawing digestate (108) from the digester. De Lima Vasconcellos et al. do not disclose comminuting floatables in the wet fraction, treating the wet fraction including the comminuted floatables in an anaerobic digester and separating comminuted floatables from digestate.
Schall et al., also directed to a process, disclose wherein all non-volatile  waste material, including floatables, are comminuted (4) in the wet   fraction, treating the wet fraction including the comminuted floatables in an anaerobic digester (9) and separating (10) comminuted floatables from digestate (abstract; Fig. 2) in order to, for example, produce an anaerobic digester process having improved conversion efficiency for the organic fraction. 
	
Accordingly, it would have been obvious to a person skilled in the art to modify the process of De Lima Vasconcellos et al. such that it includes comminuting floatables in the wet fraction, treating the wet fraction including the comminuted floatables in an anaerobic digester and separating comminuted floatables from digestate in order to, for example, produce an anaerobic digester process having improved conversion efficiency for the organic fraction. 
            Per claim 2, De Lima Vasconcellos et al. disclose diluting the wet fraction (via 142) before degritting the wet fraction (Fig.1).
             Per claim 3, De Lima Vasconcellos et al. disclose wherein the wet fraction is diluted with digestate (142).
             Per claim 4, De Lima Vasconcellos et al. disclose wherein the solid waste is pressed at a “high” pressure (Abstract).
             Per claim 5, De Lima Vasconcellos et al. disclose a device (130) capable of removing digestate from at or near a free liquid surface of the digester.
             Per claim 6, De Lima Vasconcellos et al. disclose dewatering the filtered digestate (dashed line from 108; Fig.1).
             Per claim 7, De Lima Vasconcellos et al. disclose the digester is operated at a solids content in the digester of about 4% DS or less or 3% DS or less ([0022]).
             Per claim 8, De Lima Vasconcellos et al. disclose the wet fraction is diluted or co-digested with wastewater treatment plant sludge ([0008]).
             Per claim 9, De Lima Vasconcellos et al. disclose wherein the wet fraction is diluted to 10-15%, or 14-15% solids ([0007]).
            Per claim 10, wherein degritting is performed with a hydrocyclone ([0007]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
11/16/22